The owner of a lot in the city of Hew York entered into a written contract with a purchaser, to convey the lot to him for a sum agreed upon, and to advance another sum to enable the purchaser to erect a building on the lot, the advances to be made by instalments as the work progressed, the last when the building should be completed, at which time the lot was to be conveyed, and its price, with the advances, secured by the bond and mortgage of the purchaser.
. Held, that mechanics who performed labor or furnished materials for the building could not, under the “act for the better security of mechanics and others erecting buildings in the city and county of Hew York,” compel payment for such work or materials out of the money agreed to be advanced by the seller to the purchaser.
That the seller of the lot was not “the owner of the building,” within the meaning of the statute, although it was erected on land of which he had the legal title.
The parol promise of the seller to pay the mechanic for materials furnished to the purchaser, was within the statute of frauds, and void.
His parol promise to accept a bill drawn on him by the purchaser, for such materials, was also void.
(S. C., 2 E. D. Sm. 681; 9 N. Y. 435.)